Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 15, 30-42 and 44 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 2018/0270666 (Lee et al.).
As to claims 11 and 36, Lee teaches wireless transmit/receive unit (WTRU) configured to: 
send, to an access network, a registration request message (step 1, fig 10, and paragraph 105); 
receive, from an access and mobility management function (AMF) of the access network, a registration accept message, wherein the registration accept message comprises an authorization indication flag indicating whether the WTRU is to send a requested network slice selection assistance information (NSSAI) that comprises one or more single- NSSAI (S-NSSAI) (see paragraphs 107 and 108, AMF may send a confirmation message indicating [~flag] a secure connection has been established, which results in the UE sending another full NSSAI having S-NSSAIs whose privacy flags were set and which were not send in the first NSSAI); 
determine, based on the authorization indication flag, to generate a requested NSSAI that comprises one or more S-NSSAI (see paragraphs 107 and 108, based on indication of a secure connection, UE sends another full NSSAI having S-NSSAIs whose privacy flags were set and which were not send in the first NSSAI); and 
send a registration update message to the AMF, wherein the registration update message comprises the generated requested NSSAI (step 7-1, fig 10 and paragraphs 107 and 108, UE sends another full NSSAI having S-NSSAIs whose privacy flags were set and which were not send in the first NSSAI).
As to claims 15 and 44, Lee further teaches wherein the WTRU is further configured to send the secure registration update message in response to determining at least one of the one or more S-NSSAI in the configured NSSAI has not been sent to the first AMF (see paragraphs 107 and 108, based on updated privacy flags for S-NSSAIs, UE sends another full NSSAI having S-NSSAIs whose privacy flags were not set and which were not send in the first NSSAI).
As to claims 30 and 37, Lee further teaches wherein at least one of the one or more S-NSSAI is indicated as private, and wherein the indication that the at least one S-NSSAI is private comprises a privacy attribute of the at least one S-NSSAI (see paragraph 104).
As to claims 31 and 38, Lee further teaches wherein the one or more S-NSSAI are part of configured NSSAI provisioned in the WTRU (see paragraphs 105 and 107-109).
As to claims 32 and 39, Lee further teaches wherein the WTRU is further configured to send, as part of the registration request message, at least one of the one or more S-NSSAI that is not indicated as private (see paragraph 105).
As to claims 33 and 40, Lee further teaches wherein the WTRU is further configured to receive a registration update accept message comprising allowed NSSAI, wherein the allowed NSSAI comprises at least one of the one or more S-NSSAI (see paragraph 109 and step 9, figure 10).
As to claims 34 and 41, Lee further teaches wherein the registration update accept message is received from the AMF (see paragraph 108, AMF relocation is optional, so message 9 in figure 10 can be from same AMF that received messages 1 and 7-1).
As to claims 35 and 42, Lee further teaches wherein the registration update accept message is received from a different AMF (see paragraph 108, AMF relocation, so message 9 in figure 10 from different AMF that received messages 1 and 7-1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0270666 (Lee et al.) in view of US 2020/0137675 (Park et al.).
As to claims 14 and 43, Lee explicitly fails to teach wherein the WTRU is configured to send the registration update message upon a determination that a time has elapsed after receiving the registration accept message.
In analogous art, Park further teaches wherein a timer is started upon receipt of the registration accept message, and wherein the secure registration update message is sent upon expiration of the timer (see Park, paragraph 730. Periodic registration updates based on timer used between registrations).
It would have been obvious to apply this teaching of Park into Lee so as to ensure that the UE receives the most optimal service by registering at periodic intervals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641